LOGO [g33905img1.jpg]

Exhibit 10.ii.v

SUPPLY AGREEMENT

SPECIALTY FERTILIZERS

MEXICO

 

DATE:

   JANUARY 4, 2006

SELLER:

  

FERTILIZANTES MOSAIC S. de RL de CV

PROL. P. DE LA REFORMA 1015; TORRE A PISO 3

COL. DESARROLLO STA FE

DEL. A OBREGON, C.P. 01376; MEXICO D.F.

BUYER:

  

AGRIBRANDS PURINA MEXICO S.A. DE C.V.

PROL. P. DE LA REFORMA 1015; TORRE A PISO 3

COL. DESARROLLO STA FE

DEL. A OBREGON, C.P. 01376; MEXICO D.F.

PRODUCT:

   SODIUM NITRATE WITH SILICATES AS FERTILIZER ADAPTED FOR AQUACULTURE PURPOSES

SPECIFICATIONS:

   TYPICAL MOSAIC SPECIFICATIONS

MARKET:

   MEXICO

PERIOD:

   JANUARY 2006 – DECEMBER 2006

PRICING:

   TO BE NEGOTIATED AT TIME OF PURCHASE

QUANTITY:

   TO BE NEGOTIATED AT TIME OF PURCHASE

DELIVERY:

   TO BE NEGOTIATED AT TIME OF PURCHASE

PAYMENT:

   10 DAYS

TERMS:

   MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

FERTILIZANTES MOSIAC S. DE.

R.L. DE C.V.

    

AGRIBRANDS PURINA MEXICO, S.A.

DE C.V.

By:

 

 

    

By:

  

 

Name:

 

 

    

Name:

  

 

Its:

 

 

    

Its:

  

 